904 F.2d 709
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Carlos Arnaz WILLIAMS, Plaintiff-Appellant,v.Perry M. JOHNSON;  Robert Brown, Jr.;  Duane L. Waters;Rudy Sthalburg;  William F. Grant;  James Pogats;  WilliamMalone;  Gene Borgert;  Steven Kowalewicz, Sgt.;  DennisAndies;  Dennis Hammond;  Leo Coucu, Sgt.;  Thomas Coucu;James Brown;  Judy Parish;  Frank Williams;  Wayne Sheppard;Floyd Roberts, Lt.;  Donald Mellendorf;  Luella Burke;Robert Wright, Defendants-Appellees.
No. 89-1816.
United States Court of Appeals, Sixth Circuit.
June 14, 1990.

Before KEITH and NATHANIEL R. JONES, Circuit Judges and ENGEL, Senior Circuit Judge.

ORDER

1
Carlos Arnaz Williams moves for counsel on appeal from the district court's judgment in favor of the defendants in this prisoner's civil rights case.  42 U.S.C. Sec. 1983 (1982).  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Williams is a prisoner in the Michigan prison system, and the defendants are various prison officials.  William's complaint and supplemental complaint challenged the defendants' failure to provide him with his legal materials and with access to the prison law library during a two month period of time after a transfer from one prison to another.


3
A magistrate recommended that judgment be granted for the defendants because Williams was represented by counsel in his direct criminal appeal and because Williams had not shown prejudice to his pending civil litigation.   See Bounds v. Smith, 430 U.S. 817, 828 (1977);  Walker v. Mintzes, 771 F.2d 920, 932 (6th Cir.1985).  After reviewing Williams's objections, the district court adopted the magistrate's report, entering judgment for the defendants.


4
Upon consideration, we conclude that the district court properly granted judgment to the defendants.  Accordingly, the motion for counsel is denied, and the judgment of the district court is affirmed for the reasons stated in the magistrate's report of March 20, 1989, and the district court's order of June 13, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.